Citation Nr: 0735930	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for eosinophilia.

2.  Entitlement to service connection for leishmania.

3.  Entitlement to service connection for schistosomiasis.

4.  What evaluation is warranted for Raynaud's syndrome from 
August 5, 2002?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to August 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to an initial rating in excess of 10 
percent for Raynaud's syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2007, during his hearing and prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he was withdrawing his appeal of 
entitlement to service connection for leishmania.

2.  In September 2007, during his hearing and prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he was withdrawing his appeal of 
entitlement to service connection for schistosomiasis. 

3.  The veteran has eosinophilia that was incurred during 
active service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of entitlement to service 
connection for leishmania and schistosomiasis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.   Eosinophilia was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or his authorized representative.  38 C.F.R. § 
20.204.  In February 2006, the appellant withdrew his appeals 
of entitlement to service connection for leishmania and 
schistosomiasis.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.

The Board has considered the veteran's claim of entitlement 
to service connection for eosinophilia with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2003).  Given the favorable outcome 
below no conceivable prejudice to the veteran could result 
from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that his eosinophilia is related to his 
active service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Review of the service records show a diagnosis of 
eosinophilia in May 2001.  A June 2001 record showed a 
diagnosis of chronic eosinophilia.  In October 2001, an 
independent medical evaluation was conducted by Dr. L.K.B.  
After reviewing laboratory studies and blood work from May 
2001 showing elevated levels of eosinophils, the physician 
diagnosed eosinophilia.  

A March 2002 letter from Dr. L.W.R., noted that the veteran 
continued to have significant eosinophilia with positive 
laboratory studies including seropositivity for leishmaiasis 
and schistosomaisis.  The physician also noted a bone marrow 
examination revealing increased numbers of bone marrow 
eosinophils.  In December 2002, Dr. L.K.B. offered an 
impression of hypereosinophilia, which he defined as 
persistent eosinophilia of greater than 1,500 eosinophils for 
more than six months, exclusion of other potential etiologies 
for the eosinophilia, signs and symptoms of organ dysfunction 
or involvement that appears related to the eosinophils, or of 
unknown cause in the clinical presentation., 

The veteran's May 2002 medical evaluation board determined 
that he did not meet retention requirements due to various 
disorders.  Eosinophilia was not mentioned.

While a September 2002 VA examination noted normal eosinophil 
levels in the blood at the time of the examination, and while 
the examiner stated that the condition had resolved, post 
service VA and private medical records dated between November 
2002 and May 2007 reveal diagnoses and treatment for 
eosinophilia.  Specifically, a VA outpatient treatment record 
dated in November 2002 revealed that the veteran was 
diagnosed with eosinophilia in 2001 and was being treated for 
the condition with medication.  A January 2003 VA record 
noted a diagnosis of mild eosinophilia most likely related to 
a parasite or drug effect, and a February 2003 noted that the 
veteran was being followed for chronic eosinophilia.  

A VA examination in May 2006 revealed a history of 
eosinophilia for many years.  The examiner stated that the 
disorder was still present, occasionally accompanied by 
fever, headaches, and abdominal pain, and treated with 
antibiotics.  After reviewing the veteran's record, the 
examiner opined that eosinophilia was more likely than not 
related to the veteran's military service because the 
diagnosis was made while he was on active duty.

Finally the veteran was afforded a hearing before the 
undersigned.  He testified that when his symptoms of 
eosinophilia occur he goes to the hospital for treatment.  He 
also stated that he received medication, and that his 
eosinophilia condition was checked by a doctor about every 
six months.

The veteran meets the criteria for service connection under 
38 C.F.R. § 3.303 as his service medical records demonstrate 
he incurred eosinophilia while in service on active duty.  
The records further demonstrate that the veteran has a 
continuing symptoms of eosinophilia which require regular 
treatment.  Finally, a May 2006 VA examiner opined that 
eosinophilia was more likely than not related to his active 
service.  

Therefore, because the veteran's eosinophilia was incurred 
during service and because there is evidence to show the 
continuity and chronicity of the disease, the evidence 
supportive of this claim is at least in equipoise with that 
against the claim.  

Accordingly, service connection is warranted for 
eosinophilia.  


ORDER

The claim of entitlement to service connection for leishmania 
is dismissed.

The claim of entitlement to service connection for 
schistosomaisis is dismissed.

Service connection for eosinophilia is granted. 


REMAND

A rating decision dated July 2003 granted service connection 
for Raynaud's disease and assigned a 10 percent rating, 
effective August 5, 2002.  The veteran asserts that his 
symptoms are worsening and therefore warrant a higher rating.

The veteran was afforded VA examinations for his Raynaud's 
Syndrome in September 2002 and May 2006.  

The medical evidence of record, the veteran's statements, and 
those of his representative indicate that the appellant's 
symptomatology may have worsened since his last VA 
examination.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).  

In the instant case, the representative at the September 2007 
hearing indicated that based on the veteran's complaints of 
Raynaud's symptoms, the frequency with which they occur, and 
the effects of cold weather and depression, the prior VA 
examinations failed to accurately depict the veteran's 
current disability.  The veteran testified further that his 
Raynaud's symptoms had worsened and were now occurring more 
often.  

A review of the VA examination reports reveals that they are 
insufficient for rating purposes as they do not address the 
criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 
7117.  Neither VA examination discussed the frequency of 
characteristic attacks, including any sequential color 
changes of the digits, the length of attacks, or whether the 
attacks involved pain or paresthesias.  Nor did the 
examinations address the role, if any, cold exposure and 
emotional upsets played in the manifestation of the veteran's 
symptoms.  

Therefore, the veteran should undergo additional VA 
examinations in order to better assess the severity, 
symptomatology, and manifestations of his Raynaud's syndrome.  
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO is to schedule the veteran for 
a VA examination to ascertain the 
severity and manifestations of his 
Raynaud's syndrome, in accordance with 
the applicable rating criteria.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of this disorder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner must 
attempt to indicate what specific 
symptoms are attributable to the service-
connected Raynaud's syndrome as opposed 
to any other diagnosed entity.  A 
complete rationale must be provided for 
any opinion offered.

        The examiner must address the following:

(a) The frequency of all symptoms 
associated with characteristic 
attacks of Raynaud's syndrome.  In 
this regard, characteristic attacks 
are defined as sequential color 
changes of the digits of one or more 
extremities lasting minutes to 
hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional 
upsets.  The examiner should also 
state whether there are digital 
ulcers present, and if so, how many.

(b)  The examiner should discuss the 
effect of exposure to cold or 
emotional upsets, including but not 
limited to the effect the veteran's 
depression on the manifestation of 
the veteran's symptoms.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they it 
is in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


